United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-1908
                                   No. 01-2010
                                   ___________

John Beatty; Thomas Beatty; William    *
Gleason; Timothy Krieger; David        *
Pichotta,                              *
                                       *
      Appellants/Cross-Appellees,      * Appeals from the United States
                                       * District Court for the District
      v.                               * of Minnesota.
                                       *
North Central Companies, Inc., et al., *     [TO BE PUBLISHED]
                                       *
      Appellees/Cross-Appellants.      *
                                  ___________

                             Submitted: February 11, 2002

                                 Filed: February 28, 2002
                                  ___________

Before McMILLIAN, FAGG, and LOKEN, Circuit Judges.
                            ___________

PER CURIAM.

       North Central Companies, Inc. (“North Central”), buys and resells bulk
agricultural products. In this case, five former employee-traders sued North Central
and its owners, alleging that North Central’s formula for compensating traders
violated (1) the Racketeer Influenced and Corrupt Organizations Act (RICO), 18
U.S.C. §§ 1961-1968; (2) the Employee Retirement Income Security Act of 1974
(ERISA), 29 U.S.C. §§ 1001-1461; and (3) state tort and contract law. The district
court1 granted North Central summary judgment dismissing the traders’ claims but
denied North Central’s request for an award of attorney’s fees under ERISA. The
traders appeal the dismissal of their RICO and ERISA claims. North Central cross-
appeals the denial of attorney’s fees. Reviewing the district court’s grant of summary
judgment de novo, see Casteel v. Cont’l Cas. Co., 273 F.3d 1142, 1143 (8th Cir. 2001)
(standard of review), we affirm.

       1. The RICO Issue. During the period in question, North Central traders were
paid commissions on the sales they negotiated. To calculate a trader’s commissions,
North Central began with the gross revenues from that trader’s sales and subtracted
North Central’s costs to purchase the commodities sold and certain price adjustments
for previous trades. This yielded the trader’s gross profit. North Central then
subtracted expenses specific to that trader plus a pro rata share of its general business
expenses, which yielded the trader’s net profit. North Central paid traders
commissions equal to seventy percent of their net profits. The business expenses
allocated to a trader’s account included federal excise taxes owed and paid by North
Central because it employed the trader -- payroll taxes imposed under the Federal
Insurance Contributions Tax Act (FICA), 26 U.S.C. §§ 3101-3121, the Federal
Unemployment Tax Act (FUTA), 26 U.S.C. §§ 3301-3311, and Medicare. Thus, the
traders were not paid a commission on the funds North Central used to satisfy these
payroll tax obligations.

       Plaintiffs assert that North Central’s compensation formula violated these
federal excise tax statutes by improperly shifting its obligations as employer to its
employees, and that the resulting mail fraud was a “predicate act of racketeering”
sufficient to support their RICO claims. See 18 U.S.C. § 1962(c). We disagree.
Assuming without deciding that an employer’s violation of these federal tax statutes


      1
       The Honorable Donovan W. Frank, United States District Judge for the
District of Minnesota.

                                          -2-
could in a proper case be a predicate act for purposes of RICO, we agree with the
district court that plaintiffs failed to show a violation of these statutes, much less mail
fraud. Plaintiffs’ theory presupposes that each trader’s gross profit as determined by
North Central belonged to that trader, so that when North Central subtracted federal
excise tax payments from that amount, it improperly used employee money to pay its
payroll tax obligations as employer. But the gross profits did not belong to the
traders. Calculation of gross profit was merely a step in the formula by which North
Central determined how much of its money would be paid to traders as commission
compensation. Plaintiffs cite no federal tax authority for the proposition that this kind
of compensation formula violates the federal excise tax statutes. In our view, the
theory is entirely without merit. Thus, the district court properly granted summary
judgment dismissing plaintiffs’ RICO claims.

       2. The ERISA Issue. In 1989, at the traders’ request, North Central established
an employee profit sharing plan to shelter trader income from immediate income
taxation. At the outset, the traders understood that North Central would fund the plan
without increasing their total compensation. To meet that objective, North Central
reduced the traders’ share of their net profits by an amount equal to North Central’s
contributions to the profit sharing plan. For example, at the present time, each North
Central trader receives a commission equal to 60.87% of net profits, and North
Central pays approximately one-fourth of its 39.13% share into the profit sharing
plan. The commissions paid directly to the traders and the deferred compensation
paid into the profit sharing plan equal 70% of their net profits.

       Plaintiffs argue that this funding arrangement breached defendants’ fiduciary
duties under ERISA because North Central is using the traders’ money to fund the
profit sharing plan, making it an employee-funded plan subject to loss of its tax-
exempt status for failure to comply with the requirements of a “Section 401(k)”
retirement plan. See 26 U.S.C. § 401(k) and its implementing Treasury Regulations.
Once again, this argument is without merit because it is based upon a fallacy -- that

                                           -3-
seventy percent of the traders’ net profits as calculated by North Central for purposes
of its compensation formula were monies owned by the traders. In fact, any amounts
not owing to the traders as commissions -- including amounts paid out of North
Central’s share of net profits to fund employee benefits -- are monies belonging to
North Central and are therefore available to be paid as employer contributions to a
profit sharing plan that is not a qualified employee-funded 401(k) plan. Thus, it is not
surprising that no federal agency has threatened plan disqualification, despite a
Department of Labor audit in January 1999. For this reason alone, defendants were
entitled to summary judgment dismissing plaintiffs’ ERISA claims, and we need not
consider the alternative grounds defendants have urged on appeal.

        3. The Attorney’s Fee Issue. North Central argues the district court abused its
discretion in denying North Central’s request for its attorney’s fees in successfully
defending plaintiffs’ ERISA claims. See 29 U.S.C. § 1132(g). The district court
found the timing of this litigation suspect because it was initiated by plaintiffs in the
midst of North Central’s attempts to enforce restrictive covenants against them. But
the court denied an award of fees because the ERISA claims, though unsuccessful,
were not “purely retaliatory or frivolous.” North Central argues the district court
erred by failing to analyze each of the factors relevant when evaluating a request for
attorney’s fees under ERISA.2 However, a district court is not required to consider
all of the factors in every case. See Griffin v. Jim Jamison, Inc., 188 F.3d 996, 997-
98 (8th Cir. 1999). Here, we agree with the district court that plaintiffs’ good faith in
asserting ERISA claims in the midst of on-going litigation with their former


      2
        "[T]he degree of culpability or bad faith; the ability to pay an award for
attorney fees; the deterrent effect an award would have on others; whether the
attorney fees are requested to benefit the other plan participants or to resolve legal
issues; and the relative merits of the parties' positions." Molasky v. Principal Mut.
Life Ins. Co., 149 F.3d 881, 885 (8th Cir. 1998), quoting Lutheran Med. Ctr. v.
Contractors, Laborers, Teamsters & Eng’rs Health & Welfare Plan, 25 F.3d 616, 623
(8th Cir. 1994).

                                          -4-
employer, and the relative merits of those claims, were the most important factors in
determining whether defendants should be awarded part of their attorney’s fees for
successfully defending the ERISA portion of this lawsuit. Though we might have
viewed plaintiffs’ apparent motives and the merits of their ERISA claims less
favorably, we conclude the district court did not abuse its discretion in denying North
Central’s fee request.

      The judgment of district court is affirmed.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -5-